Citation Nr: 1731506	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2013 videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

In March 2014 and September 2016, the Board remanded the issue on appeal for further development.  

In the September 2016 remand, the Board also remanded the issue of entitlement to an initial disability rating in excess of 30 percent for migraine headaches for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In January 2017, the Veteran was sent a SOC regarding this issue; however, the Veteran did not perfect the appeal of this issue in response to the SOC and the issue of entitlement to an initial disability rating in excess of 30 percent for migraine headaches is not before the Board.


FINDING OF FACT

The Veteran's hypertension is caused by his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's service-connected PTSD caused his hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

Service Connection for Hypertension

The Veteran contends that his hypertension is due to his service-connected PTSD.  Upon review of the evidence of record, the Board finds that the evidence supports a causal relationship between these conditions and that service connection for hypertension is warranted.  

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in, or aggravated by, active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In March 2009, the Veteran submitted a claim for service connection for hypertension as secondary to his service-connected PTSD.  During his October 2013 Board hearing, the Veteran argued that he did not have a diagnosis of hypertension prior to his period of active service and that he began to have symptoms of hypertension after his in-service trauma that caused his PTSD. 

An April 2012 letter from A.B.W., M.D., stated that the Veteran had been provided Lisinopril for his blood pressure but the medicine was managing his condition so his medication was switched to Cozaar.

June 2013 records from the Nashville VAMC indicate that the Veteran's blood pressure readings showed "out of range responses."


In October 2013, the Veteran submitted the opinion of a private physician, A.B.W., M.D., regarding the etiology of his hypertension.  The physician stated that she believed that the Veteran's PTSD was likely the "originating cause of his hypertension" and that it was more likely than not that his hypertension was the result of his PTSD.  Unfortunately, no rationale was provided for these opinions.

In July 2014, a medical opinion was provided by the VA regarding the etiology of his hypertension.  The examiner opined that it was less likely than not that his hypertension was directly caused by his period of active service or that the condition was permanently aggravated by the Veteran's service-connected PTSD or any other service-connected condition.  The examiner stated that the Veteran's condition was not due to his period of service as it was not diagnosed until many years after his period of active service and that it was impossible to say without resort to mere speculation whether permanent aggravation of hypertension had been caused by his PTSD.  

In September 2016, an addendum medical opinion was obtained from the 2014 VA examiner.  The examiner provided the opinion that that it was less likely than not that the Veteran's hypertension was directly caused by his period of active service or that the condition was permanently aggravated by the Veteran's service-connected PTSD or any other service-connected condition.

In November 2016, the Veteran submitted an updated opinion from A.B.W., M.D., regarding the etiology of his hypertension.  The physician stated that the Veteran was suffering from longstanding hypertension that was most likely a direct result of his service-connected PTSD.  The physician explained that prior to his in-service gunshot wound injury (which caused his service-connected PTSD) that the Veteran did not have any history of hypertension.  The physician noted that it is "well known that PTSD can cause and exacerbate hypertension."  Further, she reported that, despite his medications, his blood pressure is often not well-controlled, making PTSD suspect in contributing significantly to the underlying diagnosis.

Upon review of the evidence, the competent evidence of record supports a direct etiological relationship between the Veteran's service-connected PTSD and his hypertension.  The November 2016 opinion by A.B.W., M.D., opines that the Veteran's hypertension is most likely a direct result of his service-connected PTSD.  The physician states that this etiological relationship is supported by medical data and the Veteran's history of recurrent, uncontrolled hypertension, despite medication, which makes PTSD suspect in contributing significantly to the underlying diagnosis.  As the VA medical opinions from July 2014 and September 2016 both fail to address whether the Veteran's hypertension was caused by his service-connected PTSD, the Board finds that the competent evidence of record supports a direct etiological relationship between the Veteran's service-connected PTSD and his hypertension; accordingly, the Board finds that service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


